Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered April 4, 1986, convicting him of robbery in the first degree (two counts), and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*528The defendant has failed to properly preserve for appellate review his claims of prosecutorial misconduct by failing to raise an objection or request further curative instructions during trial (see, People v Medina, 53 NY2d 951; People v Jalah, 107 AD2d 762). In any event, we find that the prosecutor’s comments made during summation did not deny the defendant a fair trial in light of the overwhelming evidence of his guilt (see, People v Wood, 66 NY2d 374).
The sentencing court did not abuse its discretion in imposing a mandatory surcharge upon the defendant in accordance with Penal Law § 60.35. If at the conclusion of his imprisonment the defendant finds himself unable to pay the surcharge, he may move at that time for a waiver thereof (see, People v Brown, 133 AD2d 463; People v West, 124 Misc 2d 622). Finally, we reject the defendant’s contention that the sentence imposed was excessive (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Weinstein, Kooper and Harwood, JJ., concur.